Opinion op the Court by
J udg-e Pryor :
We perceive no error in the judgment of the court below. The indictment alleges that tbe accused on the day of April, 1870, unlawfully carried concealed on his person a deadly weapon, a pistol, at James Spalding’s magistrates court. This is not material in a case like this except to show that it was previous to the finding of the indictment. If the indictment had alleged that he carried concealed this pistol in the month of April, 1870, it would have been sufficient. The proof shows that it was carried at Spalding’s magistrates court, and whether it was at the regular court or not is immaterial. This proof authorized the instructions given.
The judgment is affirmed.